DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 5/21/2021.
Applicant’s amendments are sufficient to overcome the claim objection set forth in the previous office action.  

Claim Objections
Claim 2 is objected to because of the following informalities:  amend “an ablation procedure” to –the ablation procedure- in ll. 17, 19, & 21 (three times).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Rittman, III et al. (6,575,969, previously cited) in view of Arndt et al. (5,904,709, previously cited) and Freundlich et al. (6,618,620, previously cited). 
The Examiner notes specific references are given for Fig. 8, but that Rittman, III et al. also disclose some of the claim limitations with respect to the systems/methods illustrated in Fig. 6-7 & 9. 
Concerning claim 2, as illustrated in Fig. 1-11, particularly with respect to Fig. 8, Rittman, III et al. disclose a method (target volume ablation in the body using a cooled-tip tissue-heating probe such as a fluid cooled (perfusion cooled) high frequency electrode; Abstract) comprising providing a system comprising: 
a microwave power supply (power generating element 804 for power radiating element/energy-sending tip 541/thermosurgery probe 802 can be microwave generating element; Col. 11, ll. 12-58, Col. 17-19, ll. 34-63, Col. 22-23, ll. 19-61); 
a coolant source (fluid cooling element 808; Col. 17-19, ll. 34-63); 
one or more energy delivery devices in electrical communication with said microwave power supply and in fluid communication with said coolant source (thermosurgery probe 802 is in communication with power generating element 804 and fluid cooling element 808), wherein said one or more energy delivery devices comprise a handle at a proximal end and an antenna having an inner conductor and an outer conductor configured to generate a tissue ablation region at a distal end (microwave thermosurgery probe 802 would inherently have an inner and outer conductor to radiate energy); 
an imaging component configured to image a tissue region to be ablated by said one or more energy delivery devices; and a computer comprising software that is configured to process and display information derived from said imaging component (ultrasonic scanning head 811 is connected to control circuit 850 which can be used to visualize, analyze, filter, and monitor the image scan data or Doppler shift data or blood flow data or other type of data and display the information on computer graphic workstation, for example as shown in Fig. 8, the display shows skin 817 in relation to tumor 816; Col. 2, ll. 48-57, Col. 17-19, ll. 34-63) and receive intraprocedure feedback obtained during an ablation procedure (measuring of one, two, or more parameters  can be done; Col. 21-22, ll. 52-10),
wherein said computer is configured to generate a predicted map of the tissue region to be ablated (window 830 is shown a real-time representation of the probe 831 as it is inserted into the patient’s body and margin 832 may be a reconstruction, either theoretical or actual, of what one would expect to see from either the tumor volume or the result of the RF heat ablation itself, the window 830 may represent real-time image data and could represent changes or modifications or differential changes in the tissue volume as a result, directly or indirectly of the ablation isotherms, and there may be a superposition of a preplanned or prescanned tumor volume, as compared to the actual volume of the tumor at the time of surgery or the ablation volume as one detects it during surgery, the latter is taken to be the claimed “predicted map of the tissue region to be ablated”; Col. 17-19, ll. 34-63; Fig. 8) and readjust the predicted map of the tissue region to be ablated during an ablation procedure directly based on received intraprocedure feedback obtained during an ablation procedure (direct detection of changes in the physiology as a result of the heating to gauge the extent of the ablation volume can be done by US, CT, MRI, PET or other imaging modalities and displayed, in real-time monitoring to control, quality check, and monitor the course of the thermosurgery by using measured parameters, where the superposition of the thermal plan/tumor volume on the real-time images readjusts in accordance with the real-time images; Col. 3, ll. 43-50, Col. 17-19, ll. 34-63; Col. 21, ll. 13-43, Col. 21-22, ll. 52-10, Fig. 8), wherein the computer is capable of directing placement of the one or more energy delivery devices during an ablation procedure to achieve a desired ablation result (an optimal probe path 818 for placement at the target tissue can be achieved by control circuit 850, the path 818 being traveled by the probe that can be placed stereotactically and guided by either a stereotactic arc or a frameless stereotactic navigator or digitizer such as the CRW Stereotactic Frame and the OTS Optical Tracking System and OAS Operating Arm System by Radionics, Inc.; Col. 17-19, ll. 34-63); 
imaging the tissue region to be ablated with said imaging component and generating the predicted map of the tissue ablation region to be ablated (ultrasonic scanning heat 811 as well as other imaging modalities image the tissue region to be ablated and windows 821 and 830 display planning of the surgery on image data and thermal plan isotherms 821 and theoretical RF heat ablation margin 832; Col. 17-19, ll. 34-63; Fig. 8); 
ablating the tissue region to be ablated to form the tissue ablation region with the one or more energy delivery devices (tissue is ablated and imaged in real-time to show zone of thermal ablation 854; Col. 17-19, ll. 34-63), 
wherein the computer generates a readjusted predicted map of the tissue region  to be ablated during the ablating (direct detection of changes in the physiology as a result of the heating to gauge the extent of the ablation volume can be done by US, CT, MRI, PET or other imaging modalities and displayed, in real-time monitoring to control, quality check, and monitor the course of the thermosurgery, where the superposition of the thermal plan/tumor volume on the real-time images readjusts in accordance with the real-time images; Col. 3, ll. 43-50, Col. 17-19, ll. 34-63; Col. 21, ll. 13-43, Fig. 8).
Rittman, III et al. disclose the power supply can be a microwave power supply and the one or more energy delivery devices can be a microwave radiating element (541), which inherently comprises an antenna with an inner and an outer conductor configured to generate a tissue ablation region at a distal end (Col. 11, ll. 12-58 & Col. 22-23, ll. 19-61). In the alternative, Arndt et al. disclose a method of ablating tissue comprising a system comprising a microwave power supply (14) and one or more energy delivery devices (700) that comprise a handle at a proximal end and an antenna (700) having inner (710) and outer (706) conductors configured to generate a tissue ablation region at a distal end.  At the time of the invention, it would have been obvious to one of ordinary skill in the art for the microwave power supply and microwave radiating element energy delivery device of Rittman, III et al. to comprise an antenna having inner and outer conductors configured to generate a tissue ablation region at a 
Rittman, III et al. fail to specifically disclose the intraprocedure feedback at least comprise imaging information and temperature information.  However, Freundlich et al. disclose a method comprising providing a system (100) comprising an imaging component (114) configured to image a tissue region to be treated by one or more energy delivery devices (102) and a computer (106) comprising software configured to process and display information derived from said imaging component and configured to predict a map of the tissue region to be ablated and readjust the predicted map of the tissue region to be ablated during an ablation procedure (imager for providing preliminary images of the target mass and thermal images during treatment, and a planner for automatically constructing a treatment plan based on images provided by the imager).  Freundlich et al. further disclose receiving intraprocedure feedback comprising at least imaging information and temperature information obtained during an ablation procedure, and readjust the predicted map of the tissue region to be ablated during an ablation procedure directly based on the received intraprocedure feedback that includes the imaging information and temperature information obtained during the ablation procedure (planner automatically evaluates the treatment plan and updates it based on thermal doses and updated images by online feedback imager 502 as actual thermal dose delivered is not that same as thermal dose prediction, where online feedback imager 502 provides real-time temperature sensitive magnetic resonance images of the target mass that are then used to compare actual thermal dose 
Concerning claim 3, Rittman et al. disclose displaying the imaged tissue region to be ablated prior to the step of ablating the tissue region to be ablated as shown in at least window (815) (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 4, Rittman et al. disclose displaying the ablated tissue region as shown in at least window (851) (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 5, Rittman et al. disclose the imaging component is selected from the group consisting of CT, MRI, ultrasound, fluoroscopy, thermoacoustic, and nuclear medicine (Col. 17-19, ll. 34-63).
Concerning claim 6, Rittman et al. disclose the computer configured to record one or more of: information related the tissue ablation region; information related to size of the tissue ablation region (Col. 9-10, ll. 46-29, Col. 21-22, ll. 48-10); information related to shape of the tissue ablation region; and information related to location of the tissue ablation region (Col. 17-19, ll. 34-63).
Concerning claim 7, Rittman et al. the computer configured to receive intraprocedure feedback that comprises recommendation of adjustment of power output 
Concerning claim 8, Rittman et al. disclose the software querying a user for an input parameter (Col. 16-17, ll. 38-33, Col. 21-22, ll. 52-10).
Concerning claim 9, Rittman et al. disclose the input parameter to be one or more of: type of tumor to be ablated within the tissue ablation region; type of tissue to be ablated within the tissue ablation region; location of ablation target within the tissue ablation region; size of ablation target within the tissue ablation region (Col. 16-17, ll. 38-33, Col. 21-22, ll. 52-10); location of tissue located in a vicinity of the ablation target within the tissue ablation region but not within the ablation target; location of vulnerable structure to avoid ablating within the tissue ablation region; and blood flow within the tissue ablation region. 
Concerning claim 10, Rittman et al. disclose the software is configured to draw and display a desired ablation zone within the tissue ablation region as shown in at least windows (815, 821, 830) (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 11¸Rittman et al. disclose the software configured to display intraprocedure feedback (837, 841, 844) (Col. 17-19, ll. 34-63; Fig. 8).
Concerning claim 12¸Rittman et al. disclose the intraprocedure feedback (837, 841, 844) to comprise one or more of the following: properties of treated tissue within the tissue ablation region; continuous feedback related the tissue ablation region; feedback within the related to tissue ablation region at defined time points (Col. 17-19, ll. 34-63; Fig. 8).
claim 13, Rittman et al. disclose the predicted map to be a 3D map of a tissue region (815) (Abstract; Col. 17-19, ll. 34-63). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 & 26 of copending Application No. 14/600916 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a system and method comprising a microwave power supply, a coolant source, one or more energy delivery devices, an imaging component, and a computer comprising software configured to process and display information relating to a tissue region to be ablated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments

The Examiner notes that Rittman, III, et al. clearly discusses computer system 850 planning the probe path 818 that is determined based on imaging data and then displayed on the computer graphic workstation.  The path 818 is then traveled by the probe using a stereotactic arc or a frameless stereotactic navigator or digitizer such as the CRW Stereotactic Frame and the OTS Optical Tracking System and OAS Operating Arm System by Radionics, Inc.  (Col. 10, ll. 26-32)  In broadest reasonable interpretation, the computer 850 is “directing” placement of the probe at the target location via the pre-planned path 818 based on imaging information portion of the intraprocedure feedback by at least displaying the path, where “direct” can be defined as “to show or point out the way for” (www.m-w.com).  Further, Rittman, III et al. teaches the use of the digitizer and cited above systems for probe navigation which also meets the claim limitation of “directing placement”. 
The Examiner notes that the claims do not say that the computer automatically repositions the probe based on the intraprocedure feedback after energy delivery has commenced as discussed in the interview on 4/22/2021.  The Examiner, however, notes that no support in the originally filed disclosure of this pending application nor previous priority applications can be found for a limitation of this type.  Nevertheless, the Examiner performed a further search and refers to the prior art cited in the conclusion for a priority date of 6/5/2015 if support is found in the originally filed disclosure of the current pending application. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Garibaldi (2009/0105579) teach a method comprising a system that adjusts the ablation plan, including probe path, in real-time during an ablation procedure based on feedback data using a control loop carried out by a robotic controller ([0038]).  Greenblatt et al. (2012/0277763) teach a method comprising a system that adjusts an ablation plan, including probe navigation sequences, based on real-time imaging and feedback data ([0019]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794